                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

LIBERTARIAN PARTY
OF OHIO, et al.,

                       Plaintiffs,

       v.                                             Civil Action 2:19-cv-2501
                                                      Chief Judge Algenon L. Marbley
                                                      Magistrate Judge Jolson
DEGEE WILHELM, et al.,

                       Defendants.


                                     OPINION AND ORDER

       This matter is before the Court on Defendant Commission Member A. Scott Norman’s

Motion for a Protective Order. (Doc. 23). For the reasons that follow, that motion is GRANTED

in part and DENIED in part. Discovery in this case is STAYED pending resolution of

Defendants’ Motion to Dismiss for Lack of Jurisdiction (Doc. 7).

       I.      BACKGROUND

       Currently, Plaintiffs’ summary judgment motion (Doc. 6) and Defendants’ motion to

dismiss (Doc. 7) are pending before the Court. Relevant here, Defendants’ motion to dismiss

asserts in part that Plaintiffs did not properly serve Defendants and, as a result, the Court does not

have personal jurisdiction over them. (See generally Doc. 7).

       On August 1, 2019, the Court granted Defendants’ motion to stay briefing on Plaintiffs’

summary judgment motion, explaining that “[a] stay may simplify the issues if this Court finds

that Plaintiffs lack standing or that this Court lacks personal jurisdiction because of improper

service of the Defendants.” (Doc. 16 at 7). Roughly two weeks later, the parties filed their Rule

26(f) report, agreeing to a limited discovery period ending on September 30, 2019. (Doc. 18 at 3).
       On August 12, 2019, Plaintiffs noticed the deposition of Defendant Commissioner A. Scott

Norman, and Defendants objected on August 30, 2019. (Doc. 24 at 9). On September 4, 2019,

the Court held a status conference with the parties, directing them to file expedited briefs regarding

the deposition of Commissioner Norman. (Doc. 22).

       While the parties were briefing the motion for a protective order, Plaintiffs requested a

status conference with the Undersigned regarding their concerns with Defendants’ discovery

responses. (See Doc. 25). The Undersigned stayed discovery, pending resolution of the motion

for a protective order. That motion is now fully briefed and ripe for resolution. (See Docs. 23, 24,

25).

       II.     DISCUSSION

       Commissioner Norman seeks an order quashing the notice of his deposition for two main

reasons. First, he reasserts his argument from his motion to dismiss, namely that the Court does

not have personal jurisdiction over him because he has not been properly served. (Doc. 23 at 5–

6). Second, he avers that any questioning regarding Plaintiffs’ selective enforcement claim will

intrude improperly on his decision-making privilege. (Id. at 9–14). At a minimum, Commissioner

Norman asks the Court to stay his deposition pending a ruling on the motion to dismiss. (Id. at

14).

       Plaintiffs, in response, make three primary arguments: First, service in this case was

proper; second, a stay of discovery is unwarranted; and third, the deliberative process privilege

does not prohibit Commissioner Norman’s deposition. (See generally Doc. 24).

       “Ordinarily, ‘the fact that a party has filed a case-dispositive motion is usually deemed

insufficient to support a stay of discovery.’” Novel v. Lowe, No. 2:13-CV-703, 2014 WL 559088,

at *1 (S.D. Ohio Feb. 11, 2014) (quoting Bowens v. Columbus Metro. Library Bd. of Trustees, No.



                                                  2
2:10-cv-00219, 2010 WL 3719245, at * 2 (S.D. Ohio Sept. 16, 2010)). But “trial courts have broad

discretion and inherent power to stay discovery until all preliminary questions that may dispose of

the case are determined.” Id. (quotation marks, citations, and alteration omitted). And, relevant

here, “[l]imitations on pretrial discovery are appropriate where claims may be dismissed based on

legal determinations that could not have been altered by any further discovery.” Id. (quotation

marks and citation omitted).

       When resolving a motion to stay discovery, courts apply a balancing test. Victoria’s Secret

Stores Brand Mgmt., Inc. v. Bob’s Stores LLC, No. 2:13-CV-1261, 2014 WL 1045994, at *2 (S.D.

Ohio Mar. 17, 2014). “[T]he Court must weigh the burden of proceeding with discovery upon the

party from whom discovery is sought against the hardship which would be worked by a denial of

the discovery.” Id. (quotation marks and citations omitted). In balancing these interests, courts

consider several factors, including the stage of the litigation, whether there is a pending question

of law such as jurisdiction or immunity, and whether that question could be resolved with

additional discovery. See, e.g., id. (weighing these factors when considering a motion to stay

discovery).

       Here, several considerations weigh in favor of staying discovery. First, this case is “in the

very early stages of litigation.” Bob’s Stores LLC, 2014 WL 1045994, at *2 (finding that the early

stage of litigation weighed in favor of granting motion to stay discovery). Indeed, the parties filed

their Rule 26(f) Report just over a month ago. (See Doc. 18). The case’s infancy weighs in favor

of staying discovery. See, e.g., Bob’s Stores LLC, 2014 WL 1045994, at *2.

       Second, the pending motion to dismiss presents a threshold question of law—whether the

Court has personal jurisdiction over Defendants. It makes sense to allow the Court to resolve this

foundational issue first before deciding whether Defendant Commissioner Norman may be



                                                 3
deposed. See, e.g., id. (explaining that “because personal jurisdiction is a threshold issue that

determines whether a court has the power to bind the defendant, the nature of the pending motion

in this case supports a stay of merits discovery”). Furthermore, the jurisdictional question is not

one that can be resolved with additional discovery. Rather, the Court must decide, as a matter of

law, whether Plaintiffs properly served Defendants under the Federal Rules of Civil Procedure.

This factor, too, weighs in favor of staying discovery. Novel, 2014 WL 559088, at *1 (noting that

“[l]imitations on pretrial discovery are appropriate where claims may be dismissed based on legal

determinations that could not have been altered by any further discovery”).

       Additionally, discovery in this case has already required the Court’s time and attention.

For example, the specific discovery dispute before the Court—whether Commissioner Norman

can be deposed—is highly contested. Commissioner Norman argues that the deliberative process

privilege protects him from being questioned about his or the Commission’s reasons for dismissing

the complaints that form the basis of this lawsuit. (See Doc. 23 at 9–14). But Plaintiffs, relying

on a multi-factor test, maintain that his deposition should proceed, and that the parties should

simply resolve any privilege issues as they arise. (Doc. 24 at 18–19 (citation omitted)). Moreover,

while they were briefing the motion for a protective order, the parties brought a separate discovery

dispute to the Undersigned. (See Doc. 25). All of this suggests that the parties are unable to

proceed with discovery absent judicial intervention.

       Given this, the interests of judicial economy will best be served by resolving the more

immediate and potentially case-dispositive question of personal jurisdiction first before turning to

the complex discovery disputes in this case. See, e.g., Lewis v. Loftin, No. 16-2726-DKV, 2017

WL 5505337, at *2 (W.D. Tenn. Mar. 1, 2017) (granting motion to stay pending resolution of the

motion to dismiss for lack of personal jurisdiction, noting that “it makes no sense for this court to



                                                 4
adjudicate discovery disputes like the issues raised in the instant motion for protective order

without first determining if this court has the power to bind the parties”); Bob’s Stores LLC, 2014

WL 1045994, at *2 (noting that “the parties’ briefs suggest an inability to cooperate in exchanging

information,” and that “[i]t would make little sense for the Court to adjudicate discovery disputes

without first deciding whether it has the power to bind Defendant”).

       Finally, the Court does not find that a stay of discovery would unduly prejudice Plaintiffs.

While Plaintiffs assert that a discovery stay is unwarranted, they do not indicate that a stay would

cause them undue prejudice. Nor would such an argument hold much weight given that discovery

in this case appears to be relatively limited and narrow in scope. Further, the stay is only temporary

and, as Chief Judge Marbley noted, the issues in this case are not imminent. (See Doc. 16 at 6).

In sum, Plaintiffs will not suffer undue prejudice resulting from a stay of discovery.

       III.    CONCLUSION

       For the foregoing reasons, the Motion for a Protective Order, (Doc. 23), is GRANTED in

part and DENIED in part. Discovery in this case is STAYED pending the Court’s resolution of

Defendants’ Motion to Dismiss, (Doc. 7), and the Court’s scheduling order (Doc. 19) is

VACATED. After the Court rules on Defendants’ Motion to Dismiss, (Doc. 7), the parties are

DIRECTED to schedule a conference with the Undersigned to discuss case management and, if

necessary, the deliberative process privilege.

       IT IS SO ORDERED.



Date: October 3, 2019                                 /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  5
